Citation Nr: 1007533	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board 
hearing.  

The record reflects that the Veteran has raised a claim of 
entitlement to an increased rating for his service-connected 
peripheral neuropathy of the left lower extremity.  This 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-
connected peripheral neuropathy of the right lower extremity 
and degenerative joint disease of the right ankle.  He was 
afforded VA examinations in December 2007 as to his right 
ankle disorder and in March 2008 as to his peripheral 
neuropathy of the right lower extremity.  

The Veteran's right ankle disorder is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  That code provides for a maximum schedular evaluation 
of 20 percent based on marked limitation of ankle motion.  
Higher ratings are available where there is ankylosis. The 
Board notes historically that the Veteran underwent excision 
of the accessory navicular bone of the right foot during 
service.  Post-service X-ray studies have shown the presence 
of an old healed fracture of the medial malleolus of the 
right foot.

The Veteran testified at the July 2009 hearing that his 
disabilities have increased in severity and that he 
experiences more pain and discomfort.  With regard to the 
peripheral neuropathy, he testified that his right leg is in 
constant pain with tingling, numbness, burning and loss of 
sensation.  He also indicated that he experiences swelling, 
redness and rashes on his leg.  With regard to the right 
ankle, he indicated that experiences instability, pain, 
stiffness, cramping and swelling of the ankle.  He also 
reported that there was considerable limitation of motion of 
the ankle.  As the Veteran has contended that his symptoms 
have worsened since the last examinations, he should be 
afforded new ones to reflect the current severity of his 
symptoms.  Additionally, it appears that other diagnostic 
codes providing for higher ratings are potentially applicable 
to the ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, and 5284,  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).
  
Also, at the July 2009 hearing, the Veteran testified that he 
was currently receiving treatment for his service-connected 
disorders at the VA Medical Center in Bay Pines.  Review of 
the claims folder reveals that VA treatment records dated 
after August 2007 have not been associated with the claims 
folder.  Accordingly, records from this facility dated since 
2007 should be associated with the Veteran's claims file.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims folder all treatment 
records from the VA Medical Center in Bay 
Pines, Florida, dated from August 2007 to 
the present.

2.  When the above has been accomplished, 
schedule the Veteran for a VA peripheral 
nerves examination to determine the 
severity of his service-connected 
peripheral neuropathy of the right lower 
extremity.  All indicated tests and 
studies are to be performed.  Upon 
examination and review of the record, the 
examiner should describe all 
symptomatology due to the Veteran's 
service-connected peripheral neuropathy of 
the right lower extremity.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected 
degenerative joint disease of the right 
ankle.  All indicated tests and studies 
are to be performed.  Upon examination and 
review of the record, the examiner should 
describe all symptomatology due to the 
Veteran's service-connected degenerative 
joint disease of the right ankle.  The 
examiner must specifically discuss whether 
the veteran's there is ankylosis of the 
right ankle.  The examiner should also 
express an opinion as to the impact of the 
veteran's service-connected right ankle 
disability on his employability and 
whether the ankle disability produces 
repeated visits to the doctor and/or 
hospitalization.

4.  Then, the RO should readjudicate the 
Veteran's increased rating claims.  If the 
determination of any of these claims 
remains unfavorable to the Veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


